      Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 1 of 48



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION



DR. JEROME CORSI and LARRY
KLAYMAN,                                      CIVIL ACTION NO. 1:20-CV-00298-LY
              Plaintiffs,

     vs.
                                                 SUPPLEMENT TO MOTION FOR
INFOWARS, LLC, FREE SPEECH SYSTEMS,           ADMISSION PRO HAC VICE OF MARC
LLC, ALEX E. JONES, DAVID JONES, and                    J. RANDAZZA
OWEN SHROYER,

              Defendants.


In supplement to the accompanying Motion for Admission Pro Hac Vice, Marc J.
Randazza sets forth as follows:



     1. The bars to which Applicant has been admitted is attached as Exhibit 1.
     2. Applicant has been disciplined by the Supreme Court of Nevada (and
           reciprocally elsewhere).
     3. More specifically, a stayed suspension was issued by the Nevada
           Supreme court in In re Marc J. Randazza, Bar No. 12265, No. 76543 (Nev.
           Oct. 10, 2018) pursuant to an Order Approving Conditional Guilty Plea.
     4. Copies of the Order and Conditional Guilty Plea are enclosed as Exhibits
           2 and 3.
     5. The Order arises from a negotiated agreement between myself and the
           Southern Nevada Disciplinary Board.
     6. The stipulated facts forming the basis of the discipline are as set forth in
           the enclosed Conditional Guilty Plea.
     7. As set forth in the Conditional Guilty Plea, the discipline arose from a
           specific circumstance where Applicant represented a company as in-



                                        -1-
         Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 2 of 48




           house counsel, along with its sister entity. Those circumstances will not
           repeat themselves as Applicant is not in-house counsel for any of his
           clients and he now recognizes where he misunderstood his ethical
           obligations.
       8. The primary discipline imposed was a 12-month suspension, stayed for
           18 months, during which time Applicant is fully permitted to practice law
           without restriction, so long as no further discipline is imposed.
       9. Applicant is otherwise abided the other conditions of the Order and
           Applicant is aware of no other grievances, with the exception of
           reciprocal proceedings arising from the discipline, and a “screening” by
           the State Bar of Arizona which involves the same set of operative facts
           as the underlying discipline in Nevada. 1
       10. Reciprocal discipline in the nature of a probation or stayed suspension
           has been imposed by the State of Arizona, the Commonwealth of
           Massachusetts, and the State of California.                   See Exhibits 4, 5 & 6.
           Reciprocal discipline of a stayed suspension was imposed by the U.S.
           District Court for the District of Massachusetts and by the U.S. Patent &
           Trademark Office. See Exhibits 7 & 8. Reciprocal discipline in the nature
           of an active suspension was imposed by the U.S. District Court for the
           District of Nevada, which expires on April 10, 2020. See Exhibit 9.
       11. Reciprocal discipline proceedings remain pending in the State of Florida
           and the U.S. District Court for the Southern District of Florida.




1This screening arises from the complaint of a non-client with no involvement in the proceeding.
This individual has also filed complaints in the State of California and the State of Florida that have
not proceeded beyond the investigation process.


                                                 -2-
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 3 of 48




               Exhibit 1
   Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 4 of 48




                             Marc J. Randazza, Esq.
                                 State Bar Admissions
                                               Date of                   Good
                     State                   Admission        Bar No.   Standing
    Commonwealth of Massachusetts               01/24/2002    651477       Yes
    State of Florida                            03/25/2003    625566       Yes
    State of California                         05/20/2010    269535       Yes
    State of Arizona                            08/26/2010    027861       Yes
    State of Nevada                             01/06/2012     12265       Yes

                               Federal Court Admissions
                                                               Date of       Good
                       Title of Court                         Admission     Standing
Supreme Court of the United States                            02/28/2005      Yes
U.S. Court of Appeals for the First Circuit                   05/08/2003      Yes
U.S. Court of Appeals for the Fourth Circuit                  11/06/2015      Yes
U.S. Court of Appeals for the Sixth Circuit                   07/30/2013      Yes
U.S. Court of Appeals for the Seventh Circuit                 11/06/2009      Yes
U.S. Court of Appeals for the Ninth Circuit                   09/04/2009      Yes
U.S. Court of Appeals for the Tenth Circuit                   11/03/2011      Yes
U.S. Court of Appeals for the Eleventh Circuit                06/20/2003      Yes
U.S. Court of Appeals for the Federal Circuit                 09/01/2006      Yes
U.S. District Court for the District of Massachusetts         06/12/2002      Yes
U.S. District Court for the Northern District of Florida      05/17/2005      Yes
U.S. District Court for the Middle District of Florida        06/09/2003      Yes
U.S. District Court for the Southern District of Florida      08/04/2006      Yes
U.S. District Court for the Northern District of Texas        11/12/2009      Yes
U.S. District Court for the Eastern District of California    06/08/2010      Yes
U.S. District Court for the Southern District of California   06/08/2010      Yes
U.S. District Court for the Central District of California    06/08/2010      Yes
U.S. District Court for the Northern District of California   06/22/2010      Yes
U.S. District Court for the District of Arizona               10/19/2010      Yes
U.S. District Court for the District of Colorado              03/28/2011      Yes
U.S. District Court for the District of Nevada                02/01/2012   Suspended
                                                                             until
                                                                            4/10/20
U.S. District Court for the Eastern District of Wisconsin     06/18/2010      Yes
U.S. District Court for the Northern District of Ohio         02/13/2012      Yes
U.S. District Court for the Eastern District of Michigan      06/30/2009      Yes




                                            1
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 5 of 48




               Exhibit 2
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 6 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 7 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 8 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 9 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 10 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 11 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 12 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 13 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 14 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 15 of 48




                Exhibit 3
                 Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 16 of 48



                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                            _No. 76453
                MARC J. RANDAZZA, BAR NO. 12265.
                                                                              F Lc
                                                                              OCT 1 0 2018


                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                            This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that this court approve, pursuant
                to SCR 113, a conditional guilty plea agreement in exchange for a stated
                form of discipline for attorney Marc J. Randazza. Under the agreement,
                Randazza admitted to violating RPC 1.8(a) (conflict of interest: current
                clients: specific rules) and RPC 5.6 (restrictions on right to practice) in
                exchange for a 12-month suspension, stayed for a period of 18 months
                subject to conditions.
                            Randazza has admitted to the facts and the violations alleged
                in two counts set forth in the amended complaint.' The record therefore
                establishes that Randazza violated the above-listed rules by loaning money
                to his client without informing the client in writing of the desirability of
                obtaining independent counsel, and by negotiating with opposing counsel to
                receive, as part of a settlement, a retainer for future legal services.
                            As Randazza admitted to the violations as part of the plea
                agreement, the issue for this court is whether the agreed-upon discipline



                      'In exchange for Randazza's guilty plea, the State Bar agreed to
                dismiss the remaining seven counts in the amended complaint.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                    IB-3q331
                 Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 17 of 48



                sufficiently protects the public, the courts, and the legal profession.     State
                Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988)
                (explaining purpose of attorney discipline). In determining the appropriate
                discipline, we weigh four factors: "the duty violated, the lawyer's mental
                state, the potential or actual injury caused by the lawyer's misconduct, and
                the existence of aggravating and mitigating factors."        In re Discipline of
                Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                             Randazza has admitted to violating duties owed to his client
                (conflict of interest) and the legal profession (restrictions on right to
                practice), and the admitted facts reflect that the misconduct was knowing.
                His conduct may have caused a delay in the disbursement of settlement
                funds to his client. The baseline sanction for both rule violations, before
                considering aggravating and mitigating circumstances, is suspension.
                Standards for Imposing Lawyer Sanctions, Compendium of Professional
                Responsibility Rules and Standards, Standard 4.32 (Am. Bar Ass'n 2017)
                (providing that suspension is appropriate when a lawyer "knows of a conflict
                of interest and does not fully disclose to a client the possible effect of that
                conflict, and causes injury or potential injury to a client"); id. Standard 7.2
                (providing that suspension is appropriate when a lawyer "knowingly
                engages in conduct that is a violation of a duty owed as a professional and
                causes injury or potential injury to a client, the public, or the legal system").
                The record supports one aggravating circumstance (substantial experience
                in the practice of law) and three mitigating circumstances (absence of prior
                disciplinary record, full and free disclosure to disciplinary authority or
                cooperative attitude toward proceeding, and delay in disciplinary
                proceedings). Considering all the factors, we conclude that the agreed-upon
                discipline is appropriate.

SUPREME COURT
          OF
       NEVADA

                                                        2
(o)   1947A
                 Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 18 of 48



                             Accordingly, we hereby suspend Marc J. Randazza for 12
                months, stayed for 18 months commencing on the date of this order, subject
                to the following conditions: (1) Randazza shall "stay out of trouble" during
                the probationary period, "meaning that he will have no new grievance
                arising out of conduct post-dating the date of the plea which results in the
                imposition of actual discipline (a Letter of Reprimand or above, SCR 102)
                against him"; (2) he shall successfully complete 20 hours of CLE in ethics in
                addition to his normal CLE requirements during the probationary period;
                (3) he shall seek the advice and approval of an independent and unaffiliated
                ethics attorney in the relevant jurisdiction before obtaining any conflicts of
                interest waivers during the probationary period; and (4) he shall pay the
                actual costs of the disciplinary proceeding, including $2,500 under SCR 120,
                within 30 days of this court's order, if he has not done so already. The State
                Bar shall comply with SCR 121.1
                             It is so ORDERED.



                                                                  C.J.



                                            J.
                Cherry                                      Gibbons


                                            J.
                                                            Hardesty

                                            J.
                                                                   tL..//t,LS2
                Parraguirr                                  Stiglich



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                 Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 19 of 48



                cc: Chair, Southern Nevada Disciplinary Panel
                     Gentile, Cristalli, Miller, Armeni & Savarese, PLLC
                     Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 20 of 48




                Exhibit 4
         Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 21 of 48




               BEFORE THE PRESIDING DISCIPLINARY JUDGE

    IN THE MATTER OF A MEMBER OF                     PDJ-2018-9110
    THE STATE BAR OF ARIZONA,
                                                     FINAL JUDGMENT AND
    MARC J. RANDAZZA,                                ORDER OF REPRIMAND
     Bar No. 027861                                  AND PROBATION

          Respondent.                                [State Bar No. 18-3420-RC]

                                                     FILED JANUARY 14, 2019

         Under Rules 54(h) and 57(b), Reciprocal Discipline, Ariz. R. Sup. Ct., 1 a

certified copy of the Supreme Court of Nevada’s Order Approving Conditional

Guilty Plea Agreement was received by the Presiding Disciplinary Judge (PDJ).

         The Order imposed a 12-month suspension, which was stayed for 18 months

subject to conditions. The conditions include the following terms: Respondent shall

have no new grievances out of conduct post-dating the date of the plea which results

in the imposition of discipline; 2) successfully complete during the period of

probation 20 hours of continuing legal education (CLE) in ethics in addition to any

yearly CLE requirements; 3) seek the advice and approval of an independent and

unaffiliated ethics attorney in the relevant jurisdiction before obtaining any conflict

of interest waivers during the period of probation; 4) pay actual costs of disciplinary



1
    Unless otherwise stated, all rule references are to the Ariz. R. Sup. Ct.

                                             1
        Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 22 of 48




proceeding including $2,500.00 under SCR 120. The suspension was for Mr.

Randazza’s failure to avoid conflict of interests with clients and failure to advise the

client of their right to seek the advice of independent counsel regarding a promissory

note.

        Notice of the filing of that Order was issued to the parties on November 11,

2018, in compliance with Rule 57(b)(2). Under Rule 57(b)(3), the PDJ “shall impose

the identical or substantially similar discipline” unless Bar Counsel or Respondent

establishes by preponderance of the evidence one of the four elements listed under

that rule. Both the State Bar and Mr. Randazza filed responses. The State Bar asserts

under Rule 57(b)(3), no factors are applicable, and a sanction of reprimand and

probation are appropriate under the facts of this matter. Mr. Randazza asserts

suspension in this matter is not warranted and would in fact be punitive. He states

the appropriate resolution in this matter is to stay these proceedings until successful

completion his term of probation in Nevada and to then dismiss this matter. In the

alternative, Mr. Randazza requests a reprimand, or at most, be placed on probation

with no additional terms.

        Arizona does not recognize a stayed suspension subject to conditions. Rule

60, Ariz. R. Sup. Ct. Therefore, the imposition of an identical sanction is not

appropriate and a suspension in Arizona may not be stayed in favor of probation.




                                           2
        Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 23 of 48




        We are reminded that the objective of lawyer discipline proceedings is to

protect the public, the profession, and the administration of justice, and not to punish

the lawyer. In re Neville, 147 Ariz. 106, 708 P.2d 1297. Imposing a reprimand and

probation serves to advise the Bar and the public that Mr. Randazza engaged in

conduct that violated the Rules of Professional Conduct. It serves the purpose of

protecting the public, the integrity of the profession, educating other lawyers, and

instilling confidence in the integrity of the disciplinary process. A reprimand and

eighteen (18) months of probation is substantially similar discipline

        Now Therefore,

        IT IS ORDERED imposing reciprocal discipline of reprimand and eighteen

(18) months of probation upon Respondent, MARC J. RANDAZZA, Bar No.

027861, effective immediately.

        IT IS FURTHER ORDERED Mr. Randazza shall be placed on probation

for eighteen (18) months to run concurrently with the terms and conditions as set

forth in the Nevada Order Approving Guilty Plea Agreement dated October 10,

2018.

        IT IS FURTHER ORDERED Mr. Randazza shall be responsible for the

costs associated with this matter in the amount of $1,200.00.

              DATED this 14th day of January 2019.

                                         William J. O’Neil
                                 William J. O’Neil, Presiding Disciplinary Judge

                                           3
      Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 24 of 48




Copy of the foregoing e-mailed/mailed
this 14th day of January 2019, to:

Jon Weiss                                   Maret Vessella
Lewis Roca Rothgerber Christie LLP          Chief Bar Counsel
201 E. Washington Street, Suite 1200        State Bar of Arizona
Phoenix, AZ 85004-2595                      4201 North 24th Street, Suite 100
Email: jweiss@lrrc.com                      Phoenix, AZ 85016-6288
Respondent’s Counsel                        Email: LRO@staff.azbar.org

by: AMcQueen




                                        4
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 25 of 48




               Exhibit 5
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 26 of 48




                                                                                  RECEIVED
                                                                           5/14/2019 2:54 PM
                                                                     MAURA S. DOYLE, CLERK
                                                                   SUPREME JUDICIAL COURT
                                                                    THE COUNTY OF SUFFOLK
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 27 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 28 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 29 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 30 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 31 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 32 of 48




                Exhibit 6
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 33 of 48
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 34 of 48




                Exhibit 7
        Case
         Case1:20-cv-00298-LY Document
              1:18-mc-91490-FDS        26-110 Filed
                                 Document      Filed04/02/20
                                                     12/19/18 Page
                                                               Page351 of
                                                                       of 48
                                                                          2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
IN RE: MARC J. RANDAZZA,               )
                                       )
            Respondent.                )                      Misc. Business Docket No.
                                       )                      18-mc-91490-FDS
                                       )
                                       )
_______________________________________)


                   ORDER CONCERNING RECIPROCAL DISCIPLINE

SAYLOR, J.


       On October 29, 2018, respondent Marc J. Randazza notified the court that he had been

subject to attorney discipline by the Supreme Court of Nevada. On November 19, 2018, the

court issued an order to respondent pursuant to Local Rule 83.6.9(b) to show cause within 28

days why this Court should not impose the identical discipline. On December 12, 2018,

respondent filed a response to the order to show cause.

       It appears that the discipline imposed by the Supreme Court of Nevada was effectively a

term of probation, with a suspension stayed until April 10, 2020, with the respondent subject to

certain conditions, including that he “stay out of trouble” and complete additional ethics training.

       Under Local Rule 83.6.9(d), “[i]n the event the [disciplinary] action imposed in the other

jurisdiction has been stayed there, any reciprocal action taken by this court shall be deferred until

such stay expires.” Under the circumstances, this Court will not take reciprocal disciplinary

action until the Nevada stay expires on April 10, 2020; provided, however, that this Court

reserves the right to vacate or modify this Order pending further developments in Nevada or

elsewhere. Respondent is directed to notify the Court of the status of the Nevada matter within
        Case
         Case1:20-cv-00298-LY Document
              1:18-mc-91490-FDS        26-110 Filed
                                 Document      Filed04/02/20
                                                     12/19/18 Page
                                                               Page362 of
                                                                       of 48
                                                                          2



14 days after the stay in that proceeding expires.

So Ordered.



                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor, IV
Dated: December 19, 2018                             United States District Judge




                                                 2
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 37 of 48




                Exhibit 8
          Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 38 of 48




                        United States Patent and Trademark Office
                                   Office of the General Counsel




Juiy23,2019


Mr. Marc j. Rairdazza                                 CERTIFIED MAIL 7ỚI1 Л<Я0 0000 ổ/âSß
Randazza Legal Group, PLLC                             RETURN RECEIPT REQUESTED
2764 Lake Sahara Dl'ive, Suite 109
Las Vegas, Nevada 89117

PERSONAL AND CONFIDENTIAL
Re: File NO.D2019-25


FINAL ORDER PURSUANT TO 37 C.F.R. §11.24

Dear Mr. Randazza:


Enclosed please find a service copy of a Final Order signed on behalf of the Under Secretary of
Commerce for Intellectual Property and Director of the United States Patent and Trademark
Office.


The Final Ordei- will be published on the USPTO FOIA web page
(https://foiadocuments.uspto.gOv/oed/t and the Notice of Stayed Suspension will be published in
the Official Gazette.


If you require any additional infoi'mation 01' I'ecords, yoLi nray contact the Office of Enrollment
and Discipline at 571-272-4097, 01' by writing to Mail Stop OED, u.s. Patent and Ti'ademark
Office, Ρ.Ο. Βοχ 1450, Alexandria, Virginia 22313-1450.

Shrcerely^


                        )/\Эу-‫؟‬ч
Trida Choe
Associate Counsel
Office of General Law




                              Ρ.0 Box 1450/Alexanoria, VA22313-1450
                                               '.USPTO.GOV
         Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 39 of 48




                    UNITED STATES PATENT AND TRADEMARK OFFICE
                              BEFORE THE DIRECTOR OF THE
                    UNITED STATES PATENT AND TRADEMARK OFFICE


In the Matter of:                           )
                                            )
Marc j. Randazza,                           )                 Proceeding No. D2019-25
                                            )
         Respondent                         )


                      FINAL ORDER PURSUANT TO 37 C.F.R. § 11.24

       Pursuant to 37 C.F.R. § 11.24(b), Marc j. Randazza(“Respondent”) is hereby suspended

from the practice of trademark and other non-patent law before the United States Patent and

Trademark Office (“USPTO” or “Office”) for one year, stayed for eighteen months subject to

conditions, for violation of 37 C.F.R. § 11.804(h).

                                          Background

       By Order dated October 10, 2018, the Supreme Court of the State of Nevada in its order

๒. In the Matter ofDiscipline ofMarc j. Randazza, Esq.) Bar No. 12265,

suspended Respondent for one year, stayed for eighteen months subject to conditions, from the

practice of law in that jurisdiction.

       On June 11,2019, a “Notice and Order Pursuant to 37 C.F.R. §11.24”(“Notice and

Order”), was sent by certified mail (receipt no. 70172620000001058230) notifying Respondent

that the Director of the Office of Enrollment and Discipline(“OED Director”) had filed a

^Complaint for Reciprocal Discipline Pursuant to 37 C.F.R. § 11.24”(“Complaint”) requesting

that the Director of the USPTO impose reciprocal discipline upon Respondent identical to the

discipline imposed by the Supreme Court of the State of Nevada on October 10, 2018 in In the

Matter ofDiscipline ofMarc j. Randazza, Esq., Bar No. 12265,         No.٦b4ST. TUoNortoo

and Order was delivered to Respondent on June 14, 2019.

       The Notice and Order provided Respondent an opportunity to fi le, within forty (40) days.
        Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 40 of 48




a response opposing the imposition of reciprocal discipline identical to that imposed by the State

of Nevada, based on one or more of the reasons provided in 37 C.F.R. § 11.24(d)(1).

Respondent filed a timely letter dated July 15,2019 responding to the Notice and Order.

                                              Analysis

       In his response. Respondent indicates that he is “amenable to tlie imposition of discipline

identical to that imposed by the Supreme Court of the State of Nevada in In the Matter of

Discipline ofMarc j. Randazza, Esq., Bar No. 722Ố5, CaseNo. 76453.” (Ex. 1). He further

states that he “[does] not believe there is any genuine issue of material fact that the imposition of

identical discipline would be unwarranted.” Id.

       Given that Respondent believes that it is appropriate for the USPTO to impose reciprocal

discipline on the same terms and conditions as those set forth in the October 10, 2018 Order of

the Supreme Court of the State of Nevada in In the Matter of Discipline of Marc j. Randazza,

Esq., Bar No. 12265, Case No. 76453, it is hereby determined that there is no genuine issue of

material fact under 37 C.F.R. § 11.24(d), and that it is the appropriate discipline to suspend

Respondent from the practice of trademark and other non-patent law before the USPTO for one

year, stayed for eighteen months, subject to Respondent’s successful compliance with condition's

during the eighteen-month stay, as set by the Supreme Court of the State of Nevada.

       ACCORDWGLY, it is liereby ORDERED that:

       1.    Respondent be, and hereby is, suspended from the practice of trademark and other

non-patent law before the USPPO for one year, stayed for eighteen months, subject to

Respondent’s successfill compliance with conditions during the eighteen-month stay, as set by

the Supreme Court of the State of Nevada, effective the date of this Final Order;

       2.    Ehe OED Director publish a notice in the Official Gazette that is materially

consistent with the following:


                                                  2
           Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 41 of 48




                                  Notice of Stayed Suspension



       This notice concerns Marc j. Randazza of Las Vegas, Nevada, who is authorized
       to practice before the Office in trademark and non-patent matters. In a reciprocal
       disciplinary proceeding, the Director of the Llnited States Patent and Trademark
       Office (“USPTO”)has ordered that Mr. Randazza be suspended from practice
       before the USPTO in trademark and other non-patent matters for one year, stayed
       for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
       predicated upon being suspended (stayed)from the practice of law by a duly
       constituted authority of a State. Mr. Randazza is not authorized to practice before
       the Office in patent matters.

       Mr. Randazza was suspended for one year, stayed for eighteen months subject to
       conditions set by the Supreme Court of the State of Nevada, for knowingly
       violating duties owed to his client (conflict of interest) and the legal profession
       (restrictions on the right to practice) arising out of a matter in which Mr.
       Randazza loaned money to his client without informing the client in witing of the
       desirability of obtaining independent counsel, and by negotiating with opposing
       counsel to receive, as part of a settlement, a retainer for future legal services.

       This action is taken pursuant to the provisions of 35 Ll.s.c. § 32 and
       37 C.F.R. § 11.24. Disciplinary decisions are available for public review at the
       Office of Enrollment and Discipline’s FOIA Reading Room,located at:
       https://foiadocuments.uspto.gov/oed/:


       and


       3      The OED Director give notice pursuant to 37 C.F.R. §11.59 of the public

discipline and the reasons for the discipline to disciplinary enforcement agencies in the state(s)

where Respondent is admitted to practice, to courts where Respoirdent is known to be admitted.

and to the public.



  ใ]                                  \‫ذ‬
Date                            David .Shewchuk           '
                                Deputy General Counsel for General Law
                                United States Patent and Trademark Office


                                on delegated authority by

                                Andrei lancu
                                Under Secretary of Commerce for Intellectual Property and
                                Director of the LJnited States Patent and Trademark Office

                                                 3
        Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 42 of 48




cc:



OED Director


Mr. Marc j. Randazza
Randazza Legal Group,PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117




                                      4
         Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 43 of 48




                                 CERTIFICATE OF SERVICE


       I hereby certify that the foregoing Final Order Pursuant to 37 C.F.R. §11.24 was mailed
by first-class certified mail, return receipt requested, on this day to the Respondent at the address
listed by the Nevada State Bar for Respondent and to where the OED Director reasonably
believes Respondent receives mail::

                                       Mr. Marc 1. Randazza
                                   Randazza Legal Group,PLLC
                                2764 Lake Sahara Drive, Suite 109
                                   Las Vegas, Nevada 89117




-
Date                                          flnited States Patent and Trademark Office
                                              P.O.Box 1450
                                               Alexandria, VA 22313-1450




                                                  5
        Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 44 of 48




                                 Notice of Staved Suspension



       This notice concerns Marc j. Randazza of Las Vegas, Nevada, who is authorized
       to practice before the Office in trademark and non-patent matters, in a reciprocal
       disciplinary proceeding, the Director of the United States Patent and Trademark
       Office(“USPTO”)has ordered that Mr. Randazza be suspended from practice
       before the LISPTO in trademark and other non-patent matters for one year, stayed
       for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
       predicated upon being suspended (stayed) from the practice of law by a duly
       constituted authority of a State. Mr. Randazza is not authorized to practice before
       the Office in patent matters.

       Mr. Randazza was suspended for one year, stayed for eighteen months subject to
       conditions set by the Supreme Court of the State of Nevada,for knowingly
       violating duties owed to his client (conflict of interest) and the legal profession
       (restrictions on the right to practice) arising out of a matter in which Mr.
       Randazza loaned money to his client without informing the client in writing of the
       desirability of obtaining independent counsel, and by negotiating with opposing
       counsel to receive, as part of a settlement, a retainer for firture legal services.

       This action is taken pursuant to the provisions of 35 Ư.S.C. § 32 and
       37 C.F.R. § 11.24. Disciplinary decisions are available for public review at the
       Office of Enrollment and Discipline’s FOIA Reading Room, located at:
       https://foiadocuments.uspto.rov/oed/.




  V( 1‫ ا\ل‬20\θ\
Date
                               L|-   David Shewchuk                '
                                     Deputy General Counsel for General Law
                                     United States Patent and Trademark Office


                                     on delegated authority by

                                     Andrei lancu

                                     Linder Secretary of Commerce for Intellectual Property and
                                     Director of the United States Patent and Trademark Office
Case 1:20-cv-00298-LY Document 26-1 Filed 04/02/20 Page 45 of 48




                Exhibit 9
      Case
       Case1:20-cv-00298-LY  Document
             2:19-cv-01765-MMD        26-15 Filed
                                Document     Filed04/02/20
                                                   10/22/19 Page
                                                             Page46 of 348
                                                                  1 of


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     In re: Marc J. Randazza,                            Case No. 2:19-cv-01765-MMD
      Attorney at Law, Bar No. 12265
7                                                           ORDER OF SUSPENSION

8

9
10   I.     SUMMARY

11          This is an attorney discipline matter. Before the Court is Marc J. Randazza’s

12   response to the Court’s Order to Show Cause (“OSC”) why he should not be suspended

13   from practice before this Court following the Order Approving Conditional Guilty Plea

14   Agreement filed by the Nevada Supreme Court (“NSC”) on October 10, 2018. (ECF Nos.

15   1 (OSC), 3 (the “Response”).) As further explained below, the Court will suspend Mr.

16   Randazza from practice before this Court because this Court has neither the obligation,

17   resources, nor inclination to monitor Mr. Randazza’s compliance with the probationary

18   conditions the NSC imposed on him. However, Mr. Randazza may file a petition for

19   reinstatement once he has fully discharged those conditions and can produce a certificate

20   of good standing from the NSC reflecting the same.

21   II.    BACKGROUND

22          Mr. Randazza was suspended by the NSC following his conditional guilty plea to

23   a charge that he violated “RPC 1.8(a) (conflict of interest: current clients: specific rules)

24   and RPC 5.6 (restrictions on right to practice).” (ECF No. 3 at 15.) While Mr. Randazza’s

25   suspension was stayed, he is currently subject to several probationary conditions

26   imposed by the NSC. (Id. at 17.) Until at least April 10, 2020, Mr. Randazza must: (1)

27   “stay out of trouble;” (2) successfully complete 20 hours of ethics CLE in addition to his

28   normal CLE requirements; and (3) seek the advice of an independent and unaffiliated
     Case
      Case1:20-cv-00298-LY  Document
            2:19-cv-01765-MMD        26-15 Filed
                               Document     Filed04/02/20
                                                  10/22/19 Page
                                                            Page47 of 348
                                                                 2 of


1    ethics attorney in each relevant jurisdiction before obtaining any conflicts of interest

2    waivers. (Id. at 3, 15, 17.)

3           This Court issued the OSC as to why Mr. Randazza should not be suspended from

4    practice in this Court on September 6, 2019. (ECF No. 1.) Mr. Randazza timely filed his

5    Response on October 3, 2019. (ECF No. 3.) In his Response, he argues that this Court

6    should allow him to continue practicing before it because he is still allowed to practice law

7    before the Nevada state courts, and he is currently complying with the probationary

8    conditions the NSC imposed on him. (Id. at 3-5.) He also argues that his suspension from

9    practice by this Court would either be gravely unjust, or his misconduct does not justify

10   suspension by this Court. (Id. at 3.) He further notes that other federal court have

11   continued to allow him to practice while he is subject to the NSC’s probationary conditions.

12   (Id. at 5-6.)

13   III.   DISCUSSION

14          This Court imposes reciprocal discipline on a member of its bar when that person

15   is suspended or otherwise disciplined by a state court unless it determines that the state’s

16   disciplinary adjudication was improper. See In re Kramer, 282 F.3d 721, 724 (9th Cir.

17   2002). Specifically, the Court will only decline to impose reciprocal discipline if the

18   attorney subject to discipline presents clear and convincing evidence that:

19          (A) the procedure in the other jurisdiction was so lacking in notice or opportunity to
            be heard as to constitute a deprivation of due process; (B) there was such an
20          infirmity of proof establishing the misconduct as to give rise to a clear conviction
            that the court should not accept as final the other jurisdiction’s conclusion(s) on
21          that subject; (C) imposition of like discipline would result in a grave injustice; or (D)
            other substantial reasons justify not accepting the other jurisdiction’s
22          conclusion(s).

23   LR IA 11-7(e)(3); see also In re Kramer, 282 F.3d at 724-25 (stating that the attorney

24   bears the burden by clear and convincing evidence).

25          The Court will suspend Mr. Randazza from practice before this Court because the

26   NSC’s disciplinary adjudication regarding Mr. Randazza following his conditional guilty

27   plea appears to have been proper, and he presents no clear and convincing evidence to

28   the contrary. Procedurally, Mr. Randazza did not submit a certified copy of the entire

                                                    2
     Case
      Case1:20-cv-00298-LY  Document
            2:19-cv-01765-MMD        26-15 Filed
                               Document     Filed04/02/20
                                                  10/22/19 Page
                                                            Page48 of 348
                                                                 3 of


1    record from the NSC or present any argument as to why less than the entire record will

2    suffice. See LR IA 11-7(e)(3). Substantively, while Mr. Randazza does appear to be

3    allowed to practice in the Nevada state courts, he is also subject to probationary

4    conditions that this Court has neither the obligation, resources, nor inclination to monitor.

5    (ECF No. 3 at 17.) And the Court sees no substantial reasons not to suspend Mr.

6    Randazza based on its review of the record. See LR IA 11-7(e)(3). The Court will therefore

7    suspend Mr. Randazza.

8           That said, Mr. Randazza is free to petition the Court for reinstatement under LR IA

9    11-7(i) assuming he is able to successfully complete his term of probation with the NSC.

10   Any petition for reinstatement should not be filed until Mr. Randazza has successfully

11   discharged each and every probationary condition imposed on him by the NSC, and he

12   is able to present both a certificate of good standing from the NSC and evidence sufficient

13   to establish that his practice in the Nevada state courts is fully unencumbered by any

14   probationary or other conditions stemming from his conditional guilty plea or any other

15   discipline imposed on him by the NSC.

16   IV.    CONCLUSION

17          It is therefore ordered that Marc J. Randazza, Bar No. 12265, is hereby suspended

18   from practice in the United States District Court for the District of Nevada.

19          DATED THIS 22nd day of October 2019.

20

21
                                               MIRANDA M. DU
22                                             CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28

                                                  3
